                     Case 1:18-cr-00389-VEC Document 45
                                                     44 Filed 12/23/20 Page 1 of 1


                             USDC SDNY
                             DOCUMENT                              U.S. Department of Justice
                             ELECTRONICALLY FILED
                             DOC #:                                United States Attorney
                             DATE FILED: 12/23/2020                Southern District of New York




                MEMO ENDORSED
                                                                   The Silvio J. Mollo Building
                                                                   One Saint Andrew’s Plaza
                                                                   New York, New York 10007


                                                                   December 23, 2020
           BY ECF

           The Honorable Valerie E. Caproni
           United States District Judge
           Southern District of New York
           40 Foley Square
           New York, New York 10007

                   Re:    United States v. Randy Bueno, 18 Cr. 389 (VEC)

           Dear Judge Caproni:

                  The defendant has filed a motion for resentencing pursuant to 18 U.S.C. § 3582(c). (Dkt.
           Nos. 41, 42.) The Court set December 21, 2020 for the Government’s response, a deadline that the
           Government inadvertently missed. The Government sincerely apologizes for this oversight. To the
           extent the Court is amenable, the Government requires a brief adjournment to respond to the
           defendant’s motion and to collect necessary records from the Bureau of Prisons. As a result, the
           Government respectfully requests, with the consent of defense counsel, that the Court adjourn the
           Government’s response to January 5, 2021.


                                                                   Respectfully submitted,

Application GRANTED. The Government's                              AUDREY STRAUSS
response is due by January 5, 2021.                                Acting United States Attorney
Defendant's reply is due by February 5, 2021.

SO ORDERED.                                                  By:   /s/ Daniel G. Nessim
                                                                   Daniel G. Nessim
                                                                   Assistant United States Attorney
                                                                   (212) 637-2486

HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE

                                                12/23/2020
